Citation Nr: 0324911	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-24 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The appellant served on active duty from May 1998 to 
September 1998.  

This matter arises from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefits sought.  
Following receipt of the appellant's timely appeal, but 
before the case was referred to the Board of Veterans' 
Appeals (BVA or Board), the case was transferred from the RO 
in Boise, Idaho.  The case is now before the Board for 
resolution.  


REMAND

The appellant contends that he has bilateral pes planus which 
pre-existed service, but was permanently aggravated therein.  
In addition, he maintains that he currently suffers from a 
low back disorder which was either incurred as a result of 
his active service or was permanently aggravated therein.  
Accordingly, he maintains that service connection for those 
disorders should be established.  

A review of the appellant's service medical records, to 
include his service entrance examination report discloses 
that he had mild bilateral pes planus at the time of his 
entry into service.  In addition, a pre-service medical 
record containing a statement from the appellant's private 
physician dated in August 1997 acknowledging that the 
appellant had what was characterized as mild pes plano 
valgus.  According to the private physician, the appellant 
would do well with prolonged standing, marching, and walking, 
and that he should be able to perform all aspects of any 
required military duties.  Service medical records disclose 
that the appellant was seen in June 1998 for pain in his 
heels due to his bilateral pes planus.  At that time, it was 
noted that heel inserts alleviated the problem somewhat.  

With respect to the appellant's claimed low back disorder, no 
abnormalities were noted either prior to or at the time of 
his entry into service.  The service medical records disclose 
that the appellant experienced difficulty in performing sit-
ups in or about August 1998.  He was observed to experience 
tightness in the musculature along his lumbar, thoracic, and 
cervical spine.  X-ray testing disclosed minimal 
levoscoliosis in the distal thoracic spine with compensatory 
textroscoliosis in the proximal lumbar spine.  In addition, 
there was nonunion in the posterior elements of S-1.  

Private clinical treatment records dating from October 1998 
disclose that the appellant underwent treatment for his back 
problems.  At that time, his spine was found to be 
essentially immobile, and the appellant was to undergo 
physical therapy to alleviate that problem.  X-rays dated in 
October 1998 disclose that the appellant had a normal 
thoracic spine and minimal levoscoliosis in the lumbar spine.  
Later, in January 2000, the appellant underwent an MRI which 
disclosed mild to moderate spondylotic changes in the 
cervical, thoracic, and lumbar spine.  The appellant's 
mother, a registered nurse, submitted an affidavit in June 
2002 stating that following his return from service, he 
experienced frequent, severe muscle spasms in his back.  Such 
spasms would recur with or without any physical activity.  
She stated that efforts to relieve the appellant's symptoms 
only produced short-term results.  

The Board notes that in his Notice of Disagreement dated in 
July 2000, the appellant stated that the VA had failed to 
provide him with a rating examination to evaluate whether or 
not any pre-existing bilateral pes planus or his back 
disorder were either permanently aggravated by or otherwise 
incurred as a result of his active service.  The Board finds 
that in light of the medical evidence currently of record, 
further evidentiary development must be undertaken in order 
to properly adjudicate the appellant's claims.  He should be 
scheduled to undergo a VA rating examination to determine if 
his pre-existing bilateral pes planus and his claimed low 
back disorder were permanently aggravated by or incurred as a 
result of his active service.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be asked to 
identify any and all health-care 
providers who have rendered treatment for 
his claimed bilateral pes planus and low 
back disorder dating prior to service and 
from April 1999 to the present.  Attempts 
should then be made to obtain any 
identified records not currently in the 
claims file.  

2.  The appellant should be scheduled to 
undergo a VA examination to determine 
whether or not any pre-existing bilateral 
pes planus was permanently aggravated as 
a result of his active service and 
whether any current low back disorder was 
incurred in service, or if pre-existing 
service was aggravated therein.  The 
appellant's claims file should be 
provided to the examiner in advance of 
the scheduled examination.  The examiner 
is requested to review all relevant 
medical evidence as contained in the 
claims file, and after conducting a 
thorough examination, to include any 
indicated studies and/or tests, offer an 
opinion as to whether bilateral pes 
planus underwent a permanent increase in 
severity during service and if so, 
whether or not that may be considered as 
due to the natural progression of the 
condition.  Similarly, as to any current 
low back disability, the examiner should 
state whether it pre-existed service and 
if so, whether it underwent a permanent 
increase in severity in excess of its 
natural progression during service.  If 
any current back disorder is not 
considered to have pre-existed service, 
the examiner should opine as to whether 
it may be considered etiologically 
related to the back complaints noted in 
service.  The examiner is requested to 
provide a complete rationale for any 
opinions offered in the typewritten 
examination report.  

3.  Upon completion of the foregoing, and 
after ensuring that all notice and duty 
to assist requirements as set forth in 
the VCAA have been met, the claims should 
be re-adjudicated.  If either or both of 
the determinations are unfavorable to the 
appellant, he and his service 
representative should be provided with a 
supplemental statement of the case 
outlining all relevant statutory and 
regulatory provisions governing the 
issues on appeal.  The appellant and his 
representative must be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the appellant until he is notified.  



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


